DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/26/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  No English translation of Foreign Patent Document: JP H05-181213.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest an optical unit comprising, a first panel which includes a first light-emitting element in a first display region, image light emitted from the first display region being incident, a second panel which includes a second light-emitting element in a second display region, image light emitted from the second display region being incident, a third panel which includes a third light-emitting element in a third display region, image light emitted from the third display region being incident, along with other claim limitations.


Regarding claim 1, Kiser teaches an optical unit (figure 22; paragraph [0145] to [0146], optics engine 2200) comprising, a dichroic prism (paragraph [0134], X-cube 1840) which includes a first incident surface (light ray coming in contact with 1840 surface on the left), a second incident surface (light ray coming in contact with 1840 surface on the right) facing the first incident surface (light ray coming in contact with 1840 surface on the left), a third incident surface (light ray coming in contact with 1840 surface on the bottom) provided between the first incident surface (light ray coming in contact with 1840 surface on the left) and the second incident surface (light ray coming in contact with 1840 surface on the right), an emission surface (top surface of 1840) facing the third incident surface (light ray coming in contact with 1840 surface on the bottom), a first dichroic mirror configured to reflect light incident from the first incident surface toward the emission surface and transmit light incident from the second incident surface and the third incident surface (paragraph [0134], the first plane 1841 includes a first dichroic mirror to reflect red light and transmit green and blue; shown in figure 22, the light is traveling toward 1841 from the first, second, and third incident surface), and a second dichroic mirror configured to reflect light incident from the second incident surface toward the emission surface and transmit light incident from the first incident surface and the third incident surface (paragraph [0134], the second plane 1842 includes a second dichroic mirror to reflect blue light and transmit red and green; shown in figure 22, the light is traveling toward 1841 from the first, second, and third incident surface); as first image light of a first wavelength range (paragraph [0136], images for example red, blue, and green propagating along the optical paths 1801, 1802, and 1803), on one of the incident surfaces, among the first incident surface (light ray coming in 
Kiser does not teach a first panel which includes a first light-emitting element in a first display region, image light emitted from the first display region being incident, a second panel which includes a second light-emitting element in a second display region, image light emitted from the second display region being incident, a third panel which includes a third light-emitting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY A DUONG/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872